 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES T. DAVIS,                                 Case No. 1:14-cv-01554-LJO-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO CERTIFY
                                                        DENIAL OF MOTION FOR
13           v.                                         RECONSIDERATION
14    MOLINA, et al.,                                   (ECF No. 77)
15                       Defendants.                    ORDER DIRECTING CLERK OF COURT TO
                                                        PROCESS PLAINTIFF’S NOTICE OF
16                                                      APPEAL
17

18          Plaintiff Charles T. Davis (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On March 5, 2018, the undersigned issued findings and recommendations that Plaintiff’s

21   motion for judgment on the pleadings be denied, Defendant Molina’s motion for summary

22   judgment be granted, and Defendant’s motion to strike be granted in part. (ECF No. 67.)

23   Plaintiff timely filed objections on April 25, 2018. (ECF No. 70.) On August 17, 2018,

24   following a de novo review of the case, the District Judge adopted the findings and

25   recommendations in full, entered judgment in favor of Defendant Molina, and dismissed this

26   action. (ECF No. 72.) Judgment was entered accordingly the same date. (ECF No. 73.)

27          Plaintiff filed a motion for reconsideration on September 28, 2018, (ECF No. 74), which

28   Defendant opposed on October 10, 2018, (ECF No. 75). Finding that Plaintiff failed to present
                                                       1
 1   new evidence or argument not already considered by the Court in reviewing his objections to the

 2   Magistrate Judge’s findings and recommendations, the motion was denied on May 17, 2019.

 3   (ECF No. 76.)

 4             Currently before the Court is Plaintiff’s “Motion to Certify Denial of Motion for

 5   Reconsideration,” filed June 14, 2019. (ECF No. 77.) Though the motion is lengthy and difficult

 6   to understand, it appears Plaintiff may be requesting that the District Court issue some form of

 7   certification to either California Supreme Court or the Ninth Circuit Court of Appeals.

 8             As to submitting a certification or question of California law to the California Supreme

 9   Court, Plaintiff may be referring to California Rule of Court 8.548. However, only “the United

10   States Supreme Court, a United States Court of Appeals, or the court of last resort of any state,

11   territory, or commonwealth” may submit such a request for decision. Cal. Rules of Ct. 8.548(a).

12   To the extent Plaintiff requests such relief, this Court cannot grant it, and the request is denied.

13             As to the Ninth Circuit, to the extent Plaintiff is request a certificate of appealability

14   pursuant to Federal Rule of Appellate Procedure 22(b), Plaintiff is advised that while certificates

15   of appealability are required in habeas corpus actions, they are not needed in a civil rights action

16   pursuant to 42 U.S.C. § 1983, such as this one. This request is also denied.

17             Nevertheless, upon review of Plaintiff’s motion, it appears that Plaintiff is primarily

18   attempting to challenge the substance of the Court’s judgment and order on his prior motion for

19   reconsideration. As such, the Court finds it appropriate to construe the motion as a notice of

20   appeal.
21             Accordingly, Plaintiff’s motion to certify, (ECF No. 77), is DENIED. The Clerk of the

22   Court is DIRECTED to process Plaintiff’s filing of June 14, 2019 as a notice of appeal and to

23   send a copy of this order to the Ninth Circuit.
     IT IS SO ORDERED.
24

25      Dated:        November 26, 2019                            /s/ Barbara    A. McAuliffe              _
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                           2
